Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 31, 2014

                                    No. 04-13-00293-CV

                          IN THE INTEREST OF N.J.D. A Child,

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. FL-11-356
                        Honorable M. Rex Emerson, Judge Presiding

                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for Rehearing and Rehearing En Banc,
and the motions are DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court